Title: To George Washington from James McHenry, 21 September 1798
From: McHenry, James
To: Washington, George


(Confidential) 
My dear SirTrenton [N.J.] 21 Sepr 1798   
I received your letter of the 16 inst. yesterday evening. I thought it of consequence to make another effort, and acquaint the President

with a part of its contents, in aid of the representation signed by Mr Wolcott, and to lose no time in conveying it to him. Inclosed is the copy of what I have which you will be pleased to return. I rejected on consideration that part which is crossed. 1st because it was only a repetition and elucidation of my proposition before submitted to him and rejected and 2d because I am of opinion he ought decisively to support your arrangement against General Knox’s pretensions.
I began yesterday a long letter which I do not believe I shall be able to finish to day. It will explain the causes which have delayed the public service, and contain the particulars required by your letter of the 14th inst.
I shall also send you with this detail a copy of the letter written by me to the President from Mount Vernon, and copy of his instruction⟨s⟩ to me.
With respect to the representation to the President. It was concluded, as the President had expressed suspicions which might affect either Mr Pickering or myself or both, that it would have a better effect, coming from Mr Wolcott alone, who had been absent from the seat of government part of the time to which the suspicion of intrigue could apply. It was accordingly signed by him.
Will it be amiss to send me in a distinct letter that part of yours of the 16th inst. which I have quoted?
I still count upon the Presidents acting wisely and yielding. He has shewn great obstinacy but I think he cannot resist the display of facts which have been laid before him in the representation aided as they will be by your letter. Mr Pickering I beleive intends to transmit to you its substance. If he does not I shall obtain a copy and forward it. Yours ever and affectionately

James McHenry

